                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                           Judge Christine M. Arguello


Civil Action No. 17-cv-01595-CMA-NRN

PINON SUN CONDOMINIUM ASSOCIATION, INC., a Colorado non-profit corporation,

      Plaintiff and Counter Defendant,

v.

ATAIN SPECIALTY INSURANCE COMPANY, a foreign corporation,
INDIAN HARBOR INSURANCE COMPANY, a foreign corporation, and
GREAT LAKES INSURANCE, SE, f/k/a Great Lakes Reinsurance UK, Plc, a foreign
corporation,

      Defendants.


GREAT LAKES INSURANCE, SE, f/k/a Great Lakes Reinsurance UK, Plc, a foreign
corporation,

      Defendant and Third-Party Plaintiff,

v.

PINON SUN CONDOMINIUM ASSOCIATION, INC., a Colorado non-profit corporation.
CLAIM SOLUTIONS LLC, a Colorado limited liability company,
SCOTT BENGLEN,
SHALZ CONSTRUCTION LLC, a Colorado limited liability company, and
BRADLEY SHALZ,

      Third-Party Defendants.



 ORDER GRANTING IN PART AND DENYING IN PART MOTIONS FOR SUMMARY
                              JUDGMENT
______________________________________________________________________
This matter is before the Court upon four motions for summary judgment:

   1. Third-Party Defendants Shalz Construction LLC and Bradley Shalz’s (together,

      “Shalz”) Corrected Motion for Summary Judgment (Doc. # 204);

   2. Third-Party Defendant Claim Solutions LLC and Scott Benglen’s (together,

      “Claim Solutions”) Motion for Summary Judgment (Doc. # 241);

   3. Plaintiff/Counter Defendant Pinon Sun Condominium Association, Inc.’s (“Pinon

      Sun”) Motion for Summary Judgment (Doc. # 246); and

   4. Defendant/Third-Party Plaintiff Great Lakes Insurance, SE’s (“Great Lakes”)

      Motion for Summary Judgment (Doc. # 240).

For the reasons discussed herein, the Court grants Shalz’s, Claim Solutions’, and Pinon

Sun’s Motions for Summary Judgment and grants in part and denies in part Great

Lakes’ Motion for Summary Judgment.

                                  I.     BACKGROUND

      The Court meticulously recited the factual and procedural background of this

knotty dispute in its October 26, 2018 Order (Doc. # 189) and more recently in its

September 25, 2019 Order (Doc. # 287). That background information, as well as that

laid out by United States Magistrate Judge N. Reid Neureiter in his January 9, 2019

Recommendation (Doc. # 237), is incorporated herein by reference. This Order will

recount only what is necessary to address the Motions for Summary Judgment.

      Pinon Sun is the homeowners’ association for a multi-family condominium

property in Colorado Springs, Colorado. (Doc. # 43 at 2–3.) It sought and obtained an

insurance policy (the “Policy”) from Great Lakes on its property for the period of August


                                            2
15, 2015, to August 15, 2016. See (Doc. # 71-3). Great Lakes was the primary insurer

of the Policy, covering up to $10,000,000.00 for any given incident. (Doc. # 43 at 25.)

Defendant Atain Specialty Insurance Company (“Atain”) and Defendant Indian Harbor

Insurance Company (“Indian Harbor”) were the excess carriers under the Policy. (Id.);

see also (Doc. # 49 at 2.)

       Pinon Sun filed a claim under the Policy after its properties allegedly sustained

hail and wind damage on July 28, 2016, (Doc. # 43 at 4), and retained Claim Solutions1

as its public adjuster for the claims process (Doc. # 49 at 8). Pinon Sun and Claim

Solutions engaged in a year-long dispute with Great Lakes over the value of alleged hail

damage and the cost of allegedly necessary repairs. See, e.g., (id. at 4–25.) At some

point over the course of that year, Pinon Sun and Claim Solutions hired Shalz 2 to repair

the roofs, siding, and decks of its properties. See (id. at 15; Doc. # 49 at 15.) The

estimates for and invoices from Shalz’s work were central to Great Lake’s ensuing claim

investigation and dispute with Pinon Sun and Claim Solutions. See (Doc. # 43 at 4–25.)

       It is undisputed that Great Lakes made two actual cash value (“ACV”) payments

to Pinon Sun pursuant to the Policy: (1) a payment of $134,681.80 on September 14,

2016, and (2) a payment of $554,536.75 on September 30, 2016. (Doc. # 244 at 152,

159); see, e.g., (Doc. # 241 at 9; Doc. # 262 at 7.) These are the only payments Great

Lakes has made under the Policy. It is also undisputed that Great Lakes’ ACV



1
  Third-Party Defendant Scott Benglen is the managing partner of Third-Party Defendant Claim
Solutions LLC. (Doc. # 43 at 2.)
2
  Third-Party Defendant Shalz Construction LLC is managed by Third-Party Defendant Bradley
Shalz. (Doc. # 49 at 15.)

                                              3
payments were “based upon estimates prepared by [Jim Black Construction Company

(“JBC”)], a large, well-established contractor specializing in property restoration” that

was retained by the Great Lakes, Atain, and Indian Harbor’s claim adjusting agent, the

Claims Adjusting Group. (Doc. # 240 at 4, 18.) Great Lakes did not rely on any

information provided by Pinon Sun, Claim Solutions, or Shalz in making the two ACV

payments. (Doc. # 204 at 7; Doc. # 229 at 6.)

        Pinon Sun initiated this action on June 30, 2017 (Doc. # 1), and filed the

operative Complaint against Great Lakes, Atain, and Indian Harbor (together, the

“Insurers”) on September 25, 2017 (Doc. # 43). Pinon Sun asserts the following claims:

   1. Breach of contract, against Great Lakes;
   2. Breach of contract, against Atain;
   3. Breach of contract, against Indian Harbor;
   4. Violation of Colo. Rev. Stat. §§ 10-3-1115, -1116, for unreasonable delay or
      denial of payment of a claim for benefits, against Great Lakes;
   5. Breach of the covenant of good faith and fair dealing, against Great Lakes; and
   6. Violation of the Colorado Consumer Protection Act (“CCPA”), Colo. Rev. Stat.
      § 6-1-101, et seq., against Great Lakes.

(Id. at 25–34; Doc. # 234 at 2.)

        Great Lakes answered the Complaint on October 17, 2017, and asserts

counterclaims and third-party claims against Pinon Sun, Claim Solutions, and Shalz:

   1. Breach of contract, against Pinon Sun;
   2. Fraud and misrepresentation; against Pinon Sun, Claim Solutions, and Shalz;
   3. Insurance fraud, against Pinon Sun, Claim Solutions, and Shalz;
   4. Civil conspiracy, against Pinon Sun, Claim Solutions, and Shalz;
   5. Civil theft, against Pinon Sun, Claim Solutions, and Shalz;
   6. Violation of the Colorado Organized Crime Control Act (“COCCA”), Colo. Rev.
      Stat. § 18-17-104, et seq., against Pinon Sun, Claim Solutions, and Shalz;
   7. Violation of the federal Racketeer Influenced and Corrupt Organizations statute
      (“RICO”), 18 U.S.C. § 1962, against Pinon Sun, Claim Solutions, and Shalz; and



                                             4
   8. A claim for declaratory judgment resolving the parties’ contractual issues and
      declaring that the actions of Pinon Sun, Claim Solutions, and Shalz “during the
      claim process” “constitute fraud, misrepresentation and concealment.”

(Doc. # 49 at 14–21.) Atain and Indian Harbor jointly answered Plaintiff Pinon Sun’s

Complaint on October 21, 2017, and asserted the same eight counterclaims and third-

party claims as Great Lakes against Pinon Sun, Claim Solutions, and Shalz. (Doc.

# 51.)

         Pinon Sun, Claim Solutions, and Shalz together moved to dismiss the Insurers’

counterclaims and third-party claims against them on October 31, 2017, and November

7, 2017. (Doc. ## 52, 64.) On June 29, 2018, United States Magistrate Judge Michael

J. Watanabe recommended that the Insurers’ COCCA and RICO claims be dismissed.

(Doc. # 167.) No party objected to the Magistrate Judge’s Recommendation, and this

Court affirmed and adopted the Recommendation on July 18, 2018. (Doc. # 174.)

Accordingly, the Insurers’ COCCA and RICO claims were dismissed. (Id.)

         On October 31, 2018, Pinon Sun and Claim Solutions filed a Joint Motion to

Amend Answer to Add Counterclaims Against Defendants, seeking to add claims of

abuse of process and malicious prosecution against the Insurers. (Doc. # 190.) Atain

and Indian Harbor subsequently withdrew all of their remaining counterclaims and third-

party claims. See (Doc. ## 225, 228, 230, 234.) The Court denied Pinon Sun and

Claim Solutions’ request for leave to assert these additional claims on September 25,

2019. (Doc. # 287.)

         On December 27, 2018, all parties to this action jointly filed a Status Report

regarding the remaining claims. (Doc. # 234.) The following claims remain:


                                               5
Pinon Sun’s claims:

    1. Breach of contract, against Great Lakes;
    2. Breach of contract, against Atain;
    3. Breach of contract, against Indian Harbor;
    4. Violation of Colo. Rev. Stat. §§ 10-3-1115, -1116, for unreasonable delay or
       denial of payment of a claim for benefits, against Great Lakes;
    5. Breach of the covenant of good faith and fair dealing, against Great Lakes; and
    6. Violation of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et
       seq., against Great Lakes.

Great Lakes’ claims:
   1. Breach of contract, against Pinon Sun;
   2. Fraud and misrepresentation; against Pinon Sun, Claim Solutions, and Shalz;
   3. Insurance fraud, against Pinon Sun, Claim Solutions, and Shalz;
   4. Civil conspiracy, against Pinon Sun, Claim Solutions, and Shalz;
   5. Civil theft, against Pinon Sun, Claim Solutions, and Shalz; and
   6. A claim for declaratory judgment resolving the parties’ contractual issues and
      declaring that the actions of Pinon Sun, Claim Solutions, and Shalz “during the
      claim process” “constitute fraud, misrepresentation and concealment,” against
      Pinon Sun.

(Id. at 2.)

         On November 14, 2018, Shalz moved for summary judgment on all four third-

party claims Great Lakes asserts against it. (Doc. # 204.) Great Lakes filed its

Response on December 17, 2018 (Doc. # 229), to which Shalz replied on January 7,

2019 (Doc. # 236).

         On January 25, 2019, Claim Solutions moved for summary judgment on all four

of Great Lakes’ third-party claims against it. (Doc. # 241.) Great Lakes responded in

opposition to Claim Solutions’ Motion for Summary Judgment on February 18, 2019.

(Doc. # 262.) Claim Solutions filed its Reply on March 1, 2019. (Doc. # 264.)

         Pinon Sun filed its Motion for Summary Judgment on the same claims—Great

Lakes’ counterclaims for fraud and misrepresentation, insurance fraud, civil conspiracy,


                                            6
and civil theft—on January 28, 2019. (Doc. # 246.) Pinon Sun does not seek summary

judgment on Great Lakes’ counterclaims of breach of contract and for a declaratory

judgment. See generally (id.) Great Lakes filed its Response on February 15, 2019

(Doc. # 253), to which Pinon Sun replied on March 1, 2019 (Doc. # 268). Pinon Sun’s

summary judgment filings are nearly identical to those filed by Claim Solutions.

       Finally, on January 25, 2019, Great Lakes moved for summary judgment on the

four claims Pinon Sun asserts against it. (Doc. # 240.) Pinon Sun responded in

opposition on February 15, 2019. (Doc. # 252.) Great Lakes replied in support of its

Motion for Summary Judgment on March 1, 2019. (Doc. # 265.)

       Neither Atain nor Indian Harbor seeks summary judgment on Pinon Sun’s breach

of contract claims against them.

                      II.    STANDARD FOR SUMMARY JUDGMENT

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing motions for

summary judgment, a court may not resolve issues of credibility, and must view the

evidence in the light most favorable to the non-moving party—including all reasonable

inferences from that evidence. Id. However, conclusory statements based merely on


                                               7
conjecture, speculation, or subjective belief do not constitute competent summary

judgment evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

       The moving party bears the initial burden of demonstrating an absence of

genuine dispute of material fact and entitlement to judgment as a matter of law. Adler v.

Wal-Mart Stores, Inc., 144 F.3d 664, 670–71 (10th Cir. 1998) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986)).

       Once the movant meets its initial burden, the burden then shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.”

Anderson v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986). The nonmoving party may

not simply rest upon its pleadings to satisfy this burden. Id.; Celotex Corp., 477 U.S. at

324. Rather, the nonmoving party must “set forth specific facts that would be

admissible in evidence from which a rational trier of fact could find for the nonmoving

party.” Adler, 144 F.3d at 671. “To accomplish this, the facts must be identified by

reference to affidavits, deposition transcripts, . . . specific exhibits incorporated therein,”

id., or any other kind of “evidentiary materials listed in Rule 56(c), except the mere

pleadings themselves,” Celotex Corp., 477 U.S. at 324 (emphasis added).

       Ultimately, the Court’s inquiry on summary judgment is whether the facts and

evidence identified by the parties present “a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.” Anderson, 477 U.S. at 251–52.




                                               8
                                       III.   ANALYSIS

A.      PINON SUN’S, CLAIM SOLUTIONS’, AND SHALZ’S MOTIONS FOR
        SUMMARY JUDGMENT

        Because Pinon Sun, Claim Solutions, and Shalz all move for summary judgment

on the same four claims Great Lakes asserts against them and they make substantially

similar arguments, the Court addresses their Motions for Summary Judgment together.

        1.     Great Lakes’ fraud and misrepresentation claim

        Great Lakes asserts that Pinon Sun, Claim Solutions, and Shalz “made false

representations of material fact to Great Lakes regarding the actual cost and scope of

repairs” to Pinon Sun’s property. (Doc. # 49 at 15.) It contends that Pinon Sun, Claim

Solutions, and Shalz made these false representations “with the intent that Great Lakes

would act upon them by making payments . . . that were not due to Pinon Sun, as it [sic]

exceeded the cost and scope of repairs necessary to remedy any actual hail damage.”

(Id. at 16.) Great Lakes states that it “did, in fact, rely on the false representations made

by Pinon Sun and its agents” and that as “[a]n approximate result of [its] reliance on

these false representation,” it was damaged in the amount of $689,218.55, the total of

the two ACV payments it made under the Policy “in connection with the cost of repairs.”

(Id.)

        To succeed on its common law fraud and misrepresentation claim, Great Lakes

must prove the following five elements:

        (1) that the defendant made a false representation of a material fact; (2) that
        the one making the representation knew it was false; (3) that the person to
        whom the representation was made was ignorant of the falsity; (4) that the
        representation was made with the intention that it be acted upon; and
        (5) that the reliance resulted in damage to the plaintiff.

                                              9
Bristol Bay Prods., LLC v. Lampack, 2013 CO 60, ¶ 26 (citing Vinton v. Virzi, 2012 CO

10, ¶ 15). The Colorado Supreme Court has recognized that the fifth element has

“three discrete sub-parts, requiring the plaintiff to prove separately actual reliance, the

reasonableness of that reliance, and that the plaintiff’s reliance caused its damages.”

Id. (citing CJI-Civ. 19:1 (2013)).

       Pinon Sun, Claim Solutions, and Shalz all seek summary judgment on Great

Lakes’ common law fraud and misrepresentation claim on the basis that Great Lakes is

unable to show the fifth element of the claim, i.e., that Great Lakes actually and

reasonably relied on their statements and that Great Lakes’ reliance caused it damages.

(Doc. # 246 at 17; Doc. # 241 at 16; Doc. # 204 at 9.) Pinon Sun and Claim Solutions

also argue that Great Lakes’ common laud fraud and misrepresentation claim fails

because Great Lakes cannot prove that they made false representations of material

fact. (Doc. # 246 at 13; Doc. # 241 at 12.)

       Pinon Sun, Claim Solutions, and Shalz are entitled to summary judgment on

Great Lakes’ fraud and misrepresentation claim because Great Lakes does not set forth

specific facts showing a genuine issue of material fact regarding the fifth element of its

claim—its purported reliance on Pinon Sun’s, Claim Solutions, and Shalz’s allegedly

false representations. Great Lakes’ pleading simply states that it “did, in fact, rely on

the false representations” and that as a result of its reliance, it made the two ACV

payments to Pinon Sun in the amount of $689,218.55. (Doc. # 49 at 16.) Great Lakes

does not set forth any specific facts regarding how it relied on Pinon Sun’s, Claim

Solutions’, and/or Shalz’s representations to determine the amount of its ACV payment.

                                              10
In fact, Great Lakes does just the opposite in its filings. It repeatedly states that it relied

entirely on its own contractor’s estimates to determine the value of the ACV

payments it owed Pinon Sun. See, e.g., (Doc. # 240 at 5, 18) (“The payment of the

uncontested [ACVs] in September 2016 was based upon estimates prepared by JBC,”

which was retained by the Insurers’ claim adjusting agent.) And in its Response to

Shalz’s Motion for Summary Judgment, Great Lakes concedes that it did not rely on

information provided by Shalz, Pinon Sun, or Claim Solutions, but rather, based its

payments wholly on “estimates from the Insurers’ preferred contractor [and] their own

retained experts.” (Doc. # 204 at 7; Doc. # 229 at 6.) Given that Great Lakes does not

assert any specific facts to support its bare, conclusory allegation that it “did, in fact, rely

on the false representations” made by Pinon Sun, Claim Solutions, and/or Shalz, the

Court concludes that there is no genuine issue for trial on the fifth element of Great

Lakes’ common law fraud and misrepresentation claim.

       Somewhat perplexingly, Great Lakes argues on summary judgment that though

“it generally agrees with the usual elements of fraud and misrepresentation,” which the

Court laid out at the beginning of this subsection, it “need not show reliance” to prevail

on its claim. (Doc. # 262 at 18, 20.) In support of this position, Great Lakes relies

entirely on two cases, American Diver’s Supply & Manufacturing Corporation v. Boltz,

482 F.2d 795, 797 (10th Cir. 1973), and Frontier Exploration, Inc. v. American National

Fire Insurance Company, 849 P.2d 887 (Colo. App. 1992). (Doc. # 229 at 10–11.)

These cases are not persuasive, and the Court squarely rejects Great Lakes’ argument

that it need not show reliance. First, as Shalz cogently explains in its Reply (Doc. # 236


                                              11
at 5), the Colorado Court of Appeals in Frontier Exploration, Inc. concluded that there

was adequate evidence to support the jury’s verdict on favor of an insurer on its fraud

counterclaim against its insured. 849 P.2d at 892. The Court of Appeals unequivocally

stated, “False representation requires, inter alia, an intent to deceive by the one making

the representation and justifiable reliance by the one to whom the representation is

made.” Id. at 891 (emphasis added) (citing CJI-Civ. 3rd 19:1 (1989); Forsyth v.

Associated Grocers of Colo., Inc., 724 P.2d 1360 (Colo. App. 1986)). After reviewing

the evidence presented at trial, the Court of Appeals “disagree[d] with [the insured’s

contention that the record does not support that [the insurer] relied on the undisclosed

facts.” Id. at 892. In short, no part of the Court of Appeals Frontier Exploration, Inc.

opinion supports Great Lakes’ contention that reliance is not a required element of fraud

and misrepresentation in the insurance context.

       American Diver’s is no more persuasive because it is plainly distinguishable from

this case. American Diver’s involved a policy defense based on a fraud provision

contained in the insurance policy. 482 F.2d at 795. The Court of Appeals for the Tenth

Circuit found that the insurer was not required to show reliance to raise this defense and

based its conclusion on the fraud provision of the insurance policy:

       Both parties have admittedly bound themselves to the terms of the fire
       insurance contract, including the above “fraud clause,” and thus we believe
       that this clause, on its face, should be dispositive of the appellant's
       allegations, for it is apparent that the provision not only prohibits “fraud” in
       the ordinary sense, but also willfully concealed or misrepresented material
       facts or circumstances concerning the subject of the insurance, i.e., the
       damaged or destroyed property, regardless of whether there has been
       detrimental reliance thereon.



                                             12
Id. at 796. The Tenth Circuit explicitly distinguished “common law” fraud claims from

the matter before it because “the fraud clause [in the insurance policy] imposes different

standards of responsibility and damages, . . . which removes this case from situations

were a party seeks to rescind a contract without such a clause and thus must met all of

the requirements of common law fraud.” Id. at 797. The holding of American Diver’s

undoubtedly does not apply to Great Lakes’ affirmative claim of common law fraud and

misrepresentation. 3

       Finally, the great weight of authority confirms that reliance by the plaintiff is an

element of the common law claim for fraud and misrepresentation. See, e.g., BP Am.

Prod. Co. v. Patterson, 263 P.3d 103, 110 (Colo. 2011) (en banc) (“Our caselaw has

recognized that the ignorance and reliance elements of a fraudulent concealment claim

may be established by circumstantial evidence.”); Greene v. Thomas, 662 P.2d 491,

495 (Colo. App. 1982) (citing Morrison v. Goodspeed, 68 P.2d 458 (1937)) (“A common

element to all fraud actions is that there be reliance by plaintiff on the representation or

the nondisclosure, and that such reliance must result in damage.”).

       The Court is satisfied that there is no genuine dispute regarding the lack of any

reliance by Great Lakes on statements made or documents produced by Pinon Sun,

Claim Solutions, and/or Shalz. Because Great Lakes does not set forth specific facts

suggesting that it did rely on their statements or documents in making the ACV

payments and, thus, cannot satisfy the fifth element of the claim, the Court grants



3
 Great Lakes asserts fraud as an affirmative defense. (Doc. # 49 at 5.) The Court does not
address the merits of that affirmative defense in this Order.

                                              13
summary judgment in favor of Pinon Sun, Claim Solutions, and Shalz on Great Lakes’

common law fraud and misrepresentation claim.

       2.     Great Lakes’ statutory insurance fraud claim

       Great Lakes asserts that “Colorado law makes it unlawful for any person to

knowingly provide false, incomplete, or misleading facts or information to an insurance

company for the purpose of defrauding . . . an insurance company under the penalty of

the denial of insurance and civil damages.” (Doc. # 49 at 16–17.) Though Great Lakes

does not identify a specific provision of the Colorado Revised Statutes in the claim itself,

see (id.), elsewhere in its Answer and in its Responses to the Motions for Summary

Judgment, it identifies Colo. Rev. Stat. § 10-1-128 as the statute pursuant to which it

brings this claim (id. at 13; Doc. # 262 at 15; Doc. # 229 at 13). Great Lakes contends

that “Pinon Sun and its agents, [Claim] Solutions and Shalz, conspired to commit

fraudulent insurance acts by knowingly, and with the intent to defraud, presented Great

Lakes with written statements in support of a claim for payment of a benefit . . . in

excess of the actual loss.” (Doc. # 49 at 17.)

       The Court enters summary judgment in favor of Pinon Sun, Claim Solutions, and

Shalz on Great Lakes’ statutory insurance fraud claim against them because Colo. Rev.

Stat. § 10-1-128 does not create a private cause of action. Section 10-1-128, entitled

“Fraudulent insurance acts—immunity for furnishing information relating to suspected

insurance fraud—legislative declaration,” first defines a fraudulent insurance act. Colo.

Rev. Stat. § 10-1-128(1). It then sets forth the General Assembly’s declarations that

insurance fraud is expensive and poses risks to businesses and consumers and that the


                                             14
State must “aggressively confront the problem of insurance fraud by facilitating the

detection of and reducing the occurrence of fraud through stricter enforcement and

deterrence and by encouraging greater cooperation among consumers, the insurance

industry, and the state in coordinating efforts to combat insurance fraud.” Colo. Rev.

Stat. § 10-1-128(2)(a). It continues, “Colorado has addressed insurance fraud in

various statutes, including but not limited to” the civil and administrative provisions of

Title 10 and the Criminal Code. Colo. Rev. Stat. § 10-1-128(2)(b). The purpose of this

section, it states, “is to further improve regulatory oversight of licensed persons who

commit insurance fraud and to provide additional remedies to aggrieved persons.” Id.

Section 10-1-128 then sets forth four mandates: first, “[a]n allegation of a fraudulent

insurance act shall not excuse an insurance company from its duty to promptly

investigate a claim.” Colo. Rev. Stat. § 10-1-128(3). Second, insurance companies

shall and consumers may sent notice of judgment or settlements against licensed

insurers to the appropriate state licensing board or to the Colorado Division of

Insurance. Colo. Rev. Stat. §§ 10-1-128(4)(a)–(c). Third, “[e]very licensed insurance

company doing business in Colorado shall prepare, implement, and maintain an

insurance anti-fraud plan,” Colo. Rev. Stat. §§ 10-1-128(5)(a)–(f), and fourth, each

insurance company must print a statement regarding the illegality of fraud on all

insurance applications, policies, and forms, Colo. Rev. Stat. §§ 10-1-128(6)(a)–(b). In

sum, Section 10-1-128 does not explicitly create a private cause of action. And the

parties do not cite, nor has this Court found, any case law that directly addresses

whether a private cause of action exists under Section 10-1-128.


                                             15
       The Colorado Supreme Court has set forth a framework for determining whether

a statute implicitly creates a private cause of action:

       Whenever a claimant alleges that a statute, ordinance, or regulation
       implicitly creates a private right of action, the critical question is whether the
       legislature intended such a result. For this reason, we will not infer a private
       right of action based on a statutory violation unless we discern a clear
       legislative intent to create such a cause of action.

Gerrity Oil & Gas Corp. v. Magness, 946 P.2d 913, 923 (Colo. 1997), as modified on

denial of reh'g (Oct. 20, 1997) (citing Quintano v. Industrial Comm'n, 495 P.2d 1137,

1139 (1972)). Where the statute “does not expressly provide for a private civil remedy,”

       [A] court must consider three factors in determining if a particular plaintiff
       has available a private cause of action based on a violation of the statute:
       “whether the plaintiff is within the class of persons intended to be benefitted
       by the legislative enactment; whether the legislature intended to create,
       albeit implicitly, a private right of action; and whether an implied civil remedy
       would be consistent with the purposes of the legislative scheme.”

Id. (quoting Allstate Ins. Co. v. Parfrey, 830 P.2d 905, 911 (Colo. 1992)).

       Parfrey and Gerrity Oil & Gas Corp. are instructive of how Colorado courts apply

this framework. In Parfrey, the Colorado Supreme Court was asked to determine

whether Colo. Rev. Stat. § 10-4-609(2) (1987) “provided an insured under an

automobile insurance policy a private cause of action against an insurer based on the

insurer’s failure to offer increased uninsured/underinsured motorist coverage as

statutorily required.” Gerrity Oil & Gas Corp., 946 P.2d at 923–24 (citing Parfrey, 830

P.2d at 911). Considering the factors identified in the previous paragraph (e.g., “There

is no question that an insured is within the class of persons to be protected by Section

10-4-609(2),” Parfrey, 830 P.2d at 911), the Colorado Supreme Court concluded that:



                                              16
       [E]ven though the legislature did not expressly provide for a private civil
       remedy in enacting section 10–4–609(2), the failure to infer such a private
       cause of action would thwart the purposes of the statute because it would
       leave an insured “without a private civil remedy to redress the injuries and
       damages caused by an insurer's failure to discharge its statutory
       responsibility.” A refusal to infer a private right of action for enforcing
       section 10–4–609(2) would have frustrated the statute's purposes because
       neither section 10–4–609(2) nor other relevant statutory provisions
       provided any “method for enforcing a violation” of the statute.

Gerrity Oil & Gas Corp., 946 P.2d at 923–24 (citing Parfrey, 830 P.2d at 910–11).

       In Gerrity Oil & Gas Corp., the Colorado Supreme Court applied the same

framework to Colo. Rev. Stat. § 34-60-114 (1995) and concluded that the statute did not

provide surface owners a private right of action for an oil and gas operator’s violation of

statutes or regulations regarding the operator’s use of the surface. 946 P.2d at 923–26.

The Colorado Supreme Court noted that Section 34-60-114 was “not ‘totally silent on

the matter of remedy’” because its first sentence “preserve[d] a person’s right to assert

any cause of action for damages the person might have against a person who has

violated a commission rule or a provision of the Act. It [did] not thereby create a private

cause of action.” Id. at 924. The Colorado Supreme Court also noted that while the

purpose of the Act at issue was “to encourage the production of oil and gas in a manner

that protects public health and safety and prevents waste,” its “refusal to infer a private

cause of action for violations of the Act [did] not frustrate these purposes” because the

General Assembly had elsewhere “enacted a panoply of remedies to insure that oil and

gas production in Colorado does not occur at the expense of the environment or surface

owners.” Id. at 925. Because “the creation of a private cause of action for violations of

the Act or commission rules [was] inconsistent with both the plain language of [S]ection


                                             17
34–60–114 and with other provisions of the Act,” the Colorado Supreme Court held that

Section 34–60–114 did not create a private remedy. Id. at 926.

       Applying the Colorado Supreme Court’s framework to Section 10-1-128 makes

clear that the provision does not create a private right of action. Though an insurer is

within the class of entities intended to be benefitted by Section 10-1-128, see Colo. Rev.

Stat. § 10-1-128(2)(a) (“insurance fraud . . . places businesses at risk”), the second and

third factors weigh against the existence of a private remedy. Similar to statute at issue

in Gerrity Oil & Gas Corp., Section 10-1-128 is “not ‘totally silent on the matter of

remedy,’” see 946 P.2d at 924; it explicitly cites to the “various statutes” in which

“Colorado has addressed insurance fraud,” including “the civil and administrative

provisions found in . . . part 4 of article 2 of this title, parts 1, 2, 9, and 11 of article 3 of

this title, and numerous other provisions of this title,” see Colo. Rev. Stat. § 10-1-

128(2)(b). Those statutory provisions, it continues, “impose . . . severe civil and criminal

penalties on . . . persons who commit insurance fraud.” Id. While the purpose of

Section 10-1-128 is to “aggressively confront the problem of insurance fraud,” see Colo.

Rev. Stat. § 10-1-128(2)(a), this Court’s inability to locate a private cause of action in it

does not frustrate these purposes. As the Colorado Supreme Court explained in Gerrity

Oil & Gas Corp. in the context of Section 34-60-114, see 946 P.2d at 925, the

“legislature has enacted a panoply of remedies” to fight insurance fraud, including ones

that expressly permit civil recovery, and a party may assert a common law fraud and

misrepresentation claim, as Great Lakes does here. For these reasons, the Court

concludes that Section 10-1-128 does not create a private cause of action. Great


                                                 18
Lakes’ statutory “insurance fraud” claim asserted pursuant Section 10-1-128 necessarily

fails.

         Great Lakes’ statement that “Federal and Colorado courts have recognized that

[Section] 10-1-128 create a private cause of action” is incorrect. See (Doc. # 229 at 13.)

The two cases upon which Great Lakes relies, Hill v. Allstate Insurance Company, No.

04-cv-0865, 2006 WL 173693, *4–5 (D. Colo. Jan. 24, 2006), and State Farm Mutual

Automobile Insurance Company v. Parrish, 899 P.2d 285, 290 (Colo. App. 1994), see

(Doc. # 229 at 13), did not confront whether Section 10-1-128 (or its predecessor)

creates a private right of action. In Hill, the insurer alleged that its insureds made

fraudulent representations on their application for insurance coverage and sought to

rescind its policy pursuant to a Colorado Division of Insurance Regulation that permitted

rescission of a policy “in case of fraud, as defined in [Section] 10-1-127” (Section 10-1-

128’s predecessor). 2006 WL 173693 at *3. No party challenged, nor did the Court

examine, whether Section 10-1-127 provided the insurer a private right of action. See

id. In Parrish, although the claim was brought by the insurer under Section 10-1-127,

the Colorado Court of Appeals dismissed the claim and the insurers’ other claims

pursuant to Colorado Rule of Civil Procedure 9(b) for failure to plead them with

particularity. 899 P.2d at 289–90. The Court of Appeals did not address the existence

of a private cause of action under the statute. See id. The Court is therefore not

persuaded by the two cases to which Great Lakes cites.

         The Court finds that Section 10-1-128 does not establish a private cause of

action. As such, Great Lakes’ statutory insurance fraud claim based on that statute fails.


                                             19
The Court enters summary judgment in favor of Pinon Sun, Claim Solutions, and Shalz

on this claim.

       3.        Great Lakes’ civil conspiracy claim

       Great Lakes next asserts that Pinon Sun, Claim Solutions, and Shalz “conspired

by agreeing to fraudulently assert an insurance claim for an amount in excess of the

actual hail loss.” (Doc. # 49 at 17.) It alleges that “[i]n furtherance of this conspiracy,”

Pinon Sun, Claim Solutions, and Shalz “performed an overt act” by “submit[ing] claims

as well as signed Sworn Proofs of Loss in which they knowingly claimed damages

under the [P]olicy for a loss in excess of the actual and eventual costs of repairs.” (Id.)

As a “proximate result of this conspiracy,” Great Lakes alleges it “suffered damages to

be proven at trial.” (Id.)

       “To establish a civil conspiracy in Colorado, a plaintiff must show: (1) two or more

persons; (2) an object to be accomplished; (3) a meeting of the minds on the object or

course of action; (4) an unlawful overt act; and (5) damages as to the proximate result.”

Nelson v. Elway, 908 P.2d 102, 106 (Colo. 1995) (citing Jet Courier Serv., Inc. v. Mulei,

771 P.2d 486, 502 (Colo. 1989)). As to the third element, the Court “will not infer the

agreement necessary to form a conspiracy; evidence of such an agreement must be

presented by the plaintiff.” Id. (citing More v. Johnson, 568 P.2d 437, 440 (Colo. 1977)).

With respect to the fourth element, “the purpose of the conspiracy must involve an

unlawful act or unlawful means.” Id. (citing Contract Maintenance Co. v. Local No. 105,

415 P.2d 855, 857 (Colo. 1966)).




                                              20
       Pinon Sun, Claim Solutions, and Shalz all argue that they are entitled to

summary judgment on Great Lakes’ civil conspiracy claim because Great Lakes cannot

show either the fourth element, an unlawful overt act, or the fifth element, damages.

(Doc. # 246 at 18; Doc. # 241 at 17; Doc. # 204 at 12.) The Court agrees.

       With respect to the fourth element, Great Lakes’ civil conspiracy claim rests on

the its fraud claims; in other words, the unlawful overt act it accuses Pinon Sun, Claim

Solutions, and Shalz of is common law fraud and/or statutory insurance fraud. (Doc.

# 262 at 23 (“the underlying unlawful act, both statutory and common law insurance

fraud, . . . “); see (Doc. # 49 at 17.) But as the Court discussed above in Sections

III(A)(1) and (2), those fraud claims fail as a matter of law. For example, Great Lakes’

common law fraud claim fails because Great Lakes does not allege that it relied on any

representations by Pinon Sun, Claim Solutions, and/or Shalz in determining the amount

of the ACV payments it made to Pinon Sun. Its ACV payments were based entirely on

its own contractor’s estimates. Because Great Lakes’ fraud claims fail, Great Lakes has

not demonstrated the existence of a genuine dispute regarding whether Pinon Sun,

Claim Solutions, and Shalz engaged in “an unlawful overt act.” Great Lakes cannot

establish the fourth element of its civil conspiracy, and the Court consequently enters

summary judgment in favor of Pinon Sun, Claim Solutions, and Shalz on this claim.

       4.     Great Lakes’ civil theft claim

       Finally, Great Lakes alleges that Pinon Sun, Claim Solutions, and Shalz are

liable for civil theft because they “knowingly obtained or exercised control over

insurance payments paid by Great Lakes . . . for damage in excess of the amount of the


                                               21
loss,” “did so without authorization and by deception,” and “intended to permanently

deprive Great Lakes of the benefit of the value of these insurance payments.” (Doc.

# 49 at 18.) Great Lakes seeks to recover “three times the amount of actual damages

and its costs and attorney fees” pursuant to Colo. Rev. Stat. § 18-4-405. (Id.)

       “Civil theft is established where: (1) [the] defendant knowingly obtained control

over [the] plaintiff’s property without authorization or by threat or deception; and (2) with

the specific intent to permanently deprive [the] plaintiff of the benefit of the property.”

Electrology Lab., Inc. v. Kunze, 169 F. Supp. 1119, 1161 (D. Colo. 2016) (citing Itin v.

Ungar, 17 P.3d 129, 134 (Colo. 2000)); see Colo. Rev. Stat. § 18-4-401(1)(a). As to the

second element, “[t]he requisite intent may be inferred from the defendant’s conduct

and the circumstances of the case, but requires proof of [the] defendant’s knowing use

of the property inconsistent with the plaintiff’s permanent use and benefit.” Id. (citing

Huffman v. Westmoreland Coal Co., 205 P.3d 501, 509 (Colo. App. 2009)).

       The Court agrees with Pinon Sun, Claim Solutions, and Shalz that Great Lakes

cannot establish the first element of its civil theft claim. See (Doc. # 246 at 19; Doc.

# 241 at 18; Doc. # 204 at 13.) It is undisputed that Great Lakes has only paid out the

two uncontested ACV amounts, totaling $689,218.55, to Pinon Sun. (Doc. # 244 at 152,

159); see, e.g., (Doc. # 241 at 9; Doc. # 262 at 7.) It is also undisputed that Pinon Sun

was entitled to these ACV payments under the Policy, irrespective of whether or not

the hail loss damage is repaired, and that Great Lakes voluntarily made these payments

to Pinon Sun. (Doc. # 204 at 7; Doc. # 229 at 6); see (Doc. # 241-2 at 7) (Policy

provision allowing the insured to submit “a claim based on the [ACV] of the property lost


                                              22
or damaged until the actual repair . . . has been completed”). Simply put, the ACV

payments do not belong to Great Lakes. Without an ownership interest in the ACV

funds, Great Lakes cannot maintain a civil theft claim against Pinon Sun, Claim

Solutions, and Shalz. See Rhino Fund, LLLP v. Hutchins, 215 P.3d 1186, 1195 (Colo.

App. 2008), as modified on denial of reh’g (Dec. 24, 2008) (stating that to maintain a

civil theft claim, the plaintiff must prove “the requisite ownership or property interest in

the funds”); Colo. Rev. Stat. § 18-4-401(1)(a).

       The Court enters summary judgment in favor of Pinon Sun, Claim Solutions, and

Shalz on Great Lakes’ civil theft claim.

       For the foregoing reasons, the Court grants Pinon Sun’s, Claim Solutions’, and

Shalz’s Motions for Summary Judgment (Doc. ## 246, 241, 204). Because it enters

judgment in favor of Claim Solutions and Shalz on all claims asserted against them, the

Court dismisses Claim Solutions and Shalz from this action.

B.     GREAT LAKES’ MOTION FOR SUMMARY JUDGMENT

       1.     Pinon Sun’s claims of breach of contract, unreasonable delay or denial of
              payment, and breach of the covenant of good faith and fair dealing

       Because Pinon Sun’s claims of breach of contract, unreasonable delay or denial

of payment, and breach of the covenant of good faith and fair dealing substantially

overlap, the Court addresses them together. In these three claims, Pinon Sun asserts

that Great Lakes breached the Policy by “failing to conduct a proper investigation of the




                                              23
loss and purposefully delaying payment of benefits due and owing under the Policy.”

(Doc. # 43 at 25–29.)

       A breach of contract claim requires the plaintiff to prove: (1) the existence of a

contract; (2) performance by the plaintiff or some justification for nonperformance;

(3) failure to perform the contract by the defendant; and (4) resulting damages to the

plaintiff.” W. Distrib. Co. v. Diodosio, 841 P.2d 1053, 1058 (Colo. 1992).

       Pinon Sun asserts its claim of unreasonable delay and denial pursuant to Colo.

Rev. Stat. § 10-3-1115 and seeks damages pursuant to Colo. Rev. Stat. § 10-3-1116.

(Doc. # 43 at 27.) Section 10-3-1115(1)(a) provides, “A person engaged in the business

of insurance shall not unreasonably delay or deny payment of a claim of benefits owed

to or on behalf of any first-party claimant.” An insurer’s delay or denial was

unreasonable under this provision “if the insurer delayed or denied authorizing payment

of a covered benefit without a reasonable basis in that action.” Colo. Rev. Stat. § 10-3-

1115(2). Section 10-3-1116(a) permits an insured whose claim was unreasonably

delayed or denied to “bring an action in a district court to recover reasonable attorney

fees and court costs and two times the covered benefit.”

       Finally, Pinon Sun’s claim that Great Lakes breached the covenant of good faith

and fair dealing requires its to prove that: (1) the insurer acted unreasonably under the

circumstances, and (2) the insurer either knowingly or recklessly disregarded the validity

of the insured’s claim. Goodson v. Am. Standard. Ins. Co. of Wis., 89 P.3d 409, 415

(Colo. 2004). “The reasonableness of the insurer’s conduct must be determined




                                             24
objectively, based on proof of industry standards.” Id. (citing Travelers Ins. Co. v. Savio,

706 P.2d 1258, 1274 (Colo. 1985)).

       Upon review of Pinon Sun’s and Great Lakes’ filings and the evidence referenced

therein, the Court determines that genuine issues of material fact preclude it from

entering summary judgment on any of these three claims. Among the numerous

genuine issues of material fact:

   •   When and if Great Lakes exhausted its aggregate limits of liability under the

       Policy and, therefore, cannot be liable under the claims, see (Doc. # 252 at 14);

   •   Whether Great Lakes’ investigation of Pinon Sun’s claim was timely and

       reasonable, based on industry standards; and

   •   Whether Pinon Sun has incurred damages as a result of Great Lakes’ conduct.

As such, the Court denies Great Lakes’ Motion for Summary Judgment with respect to

Pinon Sun’s claims of breach of contract, unreasonable delay or denial of payment, and

breach of the covenant of good faith and fair dealing.

       2.     Pinon Sun’s Colorado Consumer Protection Act claim

       Pinon Sun alleges that Great Lakes violated the CCPA by engaging “in unfair

and deceptive trade practices in the course of its adjustment of Pinon Sun’s claim.”

(Doc. # 252 at 23); see (Doc. # 43 at 29–34.) Pinon Sun posits that Great Lakes’ unfair

and deceptive trade practices included “misrepresenting pertinent facts or insurance

policy provisions relating to the coverage at issue,” “refusing to pay claims without

conducting a reasonable investigation based upon all available information,” and “not

attempting in good faith to effectuate prompt, fair, and equitable settlement of the claim


                                            25
in which liability has become reasonably clear.” (Doc. # 43 at 30–31.) It states that

Great Lakes’ conduct significantly impacts the public “due to the public nature of the

insurance industry.” (Id. at 32–33.)

       The CCPA “deters and punishes businesses which commit deceptive practices in

their dealings with the public by providing prompt, economical, and readily available

remedies against consumer fraud.” Rhino Linings USA, Inc. v. Rocky Mountain Rhino

Lining, Inc., 62 P.3d 142, 146 (Colo. 2003) (citing Showpiece Homes, Corp. v.

Assurance Co. of Am., 38 P.3d 47, 50–51 (Colo. 2001)).

       To prove a private cause of action under the CCPA, a plaintiff must show:
       (1) that the defendant engaged in an unfair or deceptive trade practice;
       (2) that the challenged practice occurred in the course of defendant's
       business, vocation, or occupation;
       (3) that it significantly impacts the public as actual or potential consumers
       of the defendant's goods, services, or property;
       (4) that the plaintiff suffered injury in fact to a legally protected interest; and
       (5) that the challenged practice caused the plaintiff's injury.

Id. (citing Hall v. Walter, 969 P.2d 224, 235 (Colo. 1998)). Remedies available under

the CCPA include injunctive relief, civil penalties including treble damages, and attorney

fees. Id. (citing Showpiece Homes, 38 P.3d at 51; Colo. Rev. Stat. § 6-1-110; Colo.

Rev. Stat. § 6-1-113).

       With respect to the third element of a CCPA claim, the public impact requirement,

case law is clear that “if a wrong is private in nature, and does not affect the public, a

claim is not actionable under the CCPA.” Id. at 149. The Colorado Supreme Court’s

cases “outline relevant considerations to determine whether a challenged practice

significantly impacts the public within the context of a CCPA claim.” Id.



                                               26
      These considerations include (1) the number of consumers directly affected
      by the challenged practice, (2) the relative sophistication and bargaining
      power of the consumers affected by the challenged practice, and
      (3) evidence that the challenged practice has previously impacted other
      consumers or has the significant potential to do so in the future.

Id. (citing Martinez v. Lewis, 969 P.2d 213, 222 (Colo. 1998)). No single factor is

determinative, nor is this an exhaustive list of considerations. One Creative Place, LLC

v. Jet Center Partners, LLC, 259 P.3d 1287, 1290 (Colo. App. 2011).

      Great Lakes moves for summary judgment on Pinon Sun’s CCPA claim on the

grounds that Pinon Sun cannot prove the third element of the claim, that Great Lakes’

alleged actions significantly impacted the public. (Doc. # 240 at 27–29.) The Court

agrees that Pinon Sun fails to demonstrate this element. Its reference to “the public

nature of the insurance industry” does not set forth specific facts showing a genuine

issue for trial. See (Doc. # 43 at 32–33.) The Court is persuaded by Brodeur v.

American Home Assurance Company, 169 P.3d 138, 155 (Colo. 2007), in which the

Colorado Supreme Court considered whether “the public nature of the workers’

compensation insurance program is sufficient to satisfy the ‘public impact’ element” of a

CCPA claim. The Colorado Supreme Court rejected the plaintiff’s argument that the

public nature of the insurance program per se satisfies the public impact element:

      We have never found that the public nature of a particular business satisfies
      per se the public impact element of a CCPA claim. Under the CCPA, it is
      not enough that the defendant's industry affects the public interest.
      Adopting an interpretation that the public impact element of the CCPA could
      be satisfied simply if the defendant's industry “affects the public interest”
      would render this requirement and our discussion of the public impact
      considerations in Rhino Linings meaningless. As we have emphasized
      before, to constitute the public impact contemplated by the CCPA, the
      challenged practice must significantly impact the public. See Crowe [v. Tull,
      126 P.3d 196, 204 (Colo. 2006)] (“The crux of a CCPA claim is a deceptive

                                            27
      trade practice, which, by definition, must be intentionally inflicted on the
      consumer public.”); Hall v. Walter, 969 P.2d 224, 234 (Colo. 1998) (“The
      CCPA regulates practices which because of their nature, may prove
      injurious, offensive, or dangerous to the public.”) (citations omitted).
      Although the public nature of the business may be a factor to consider when
      determining if the challenged practice affects the public, it is not enough,
      standing alone, to satisfy the public impact element of the CCPA.

Brodeur, 169 P.3d at 155–56. Under this logic, Pinon Sun’s invocation of the “public

nature of the insurance industry” does not satisfy the third element’s public impact

element.

      The Court enters summary judgment on Pinon Sun’s CCPA claim in favor of

Great Lakes.

                                   IV.    CONCLUSION

      For the foregoing reasons, the Court ORDERS as follows:

   1. Third-Party Defendants Shalz Construction LLC and Bradley Shalz’s Corrected

      Motion for Summary Judgment (Doc. # 204) is GRANTED.

   2. Third-Party Defendants Shalz Construction LLC and Bradley Shalz are dismissed

      from this action.

   3. Third-Party Defendant Claim Solutions LLC and Scott Benglen’s Motion for

      Summary Judgment (Doc. # 241) is GRANTED.

   4. Third-Party Defendant Claim Solutions LLC and Scott Benglen are dismissed

      from this action.

   5. Plaintiff/Counter Defendant Pinon Sun Condominium Association, Inc.’s Motion

      for Summary Judgment (Doc. # 246) is GRANTED.




                                            28
6. Defendant/Third-Party Plaintiff Great Lakes Insurance, SE’s Motion for Summary

   Judgment (Doc. # 240) is GRANTED IN PART as to Pinon Sun’s CCPA claim

   and DENIED IN PART as to Pinon Sun’s claims of breach of contract,

   unreasonable delay or denial of payment, and breach of the covenant of good

   faith and fair dealing.

7. The following claims remain:

      a. Pinon Sun’s breach of contract claim against Atain;

      b. Pinon Sun’s breach of contract claim against Indian Harbor;

      c. Pinon Sun’s breach of contract claim against Great Lakes;

      d. Pinon Sun’s unreasonable delay or denial of payment claim against Great

          Lakes;

      e. Pinon Sun’s breach of the covenant of good faith and fair dealing claim

          against Great Lakes;

      f. Great Lakes’ breach of contract claim against Pinon Sun; and

      g. Great Lakes’ request for declaratory judgment against Pinon Sun.



   DATED: September 27, 2019
                                           BY THE COURT:



                                           _______________________________
                                           CHRISTINE M. ARGUELLO
                                           United States District Judge




                                      29
